Case 1:20-cv-03859-RMB-SAK Document 19-1 Filed 06/04/20 Page 1 of 4 PageID: 276




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

  ACTELION PHARMACEUTICALS LTD
  and NIPPON SHINYAKU CO., LTD.,

                         Plaintiffs,
                 v.                                       Civil Action No. 1:20-cv-03859 (RMB)
                                                                         (KMW)
  MSN PHARMACEUTICALS INC., MSN
  LABORATORIES PRIVATE LIMITED,                            STIPULATION AND [PROPOSED]
  ALEMBIC PHARMACEUTICALS                                   ORDER DISMISSING WITHOUT
  LIMITED, ALEMBIC                                           PREJUDICE AIZANT DRUG
  PHARMACEUTICALS, INC., VGYAAN                           RESEARCH SOLUTIONS PRIVATE
  PHARMACEUTICALS LLC, AIZANT                                        LIMITED
  DRUG RESEARCH SOLUTIONS PRIVATE
  LIMITED, ZYDUS WORLDWIDE DMCC
  and ZYDUS PHARMACEUTICALS (USA)
  INC.,

                         Defendants.


        Plaintiffs Actelion Pharmaceuticals Ltd (“Actelion”) and Nippon Shinyaku Co., Ltd.

 (“Nippon Shinyaku”) (collectively, “Plaintiffs”) and Defendants VGYAAN Pharmaceuticals

 LLC (“VGYAAN”) and Aizant Drug Research Solutions Private Limited (“Aizant”)

 (collectively, “Defendants”) hereby stipulate, subject to approval of the Court, pursuant to Fed.

 R. Civ. P. 41(a)(1)(A)(ii) to dismiss the claims asserted by Plaintiffs against Aizant in the above-

 captioned action (the “Action”). The Action will continue against VGYAAN. It is further

 stipulated that this dismissal is without prejudice and is subject to the following conditions:

        1.      Aizant stipulates that service of summons in connection with Civil Action No. 20-

 cv-03859 was effected as of the date of the undersigned parties’ execution below.

        2.      Aizant agrees to be bound by any Judgment, Order, or decision applicable to

 VGYAAN in this Action, Civil Action No. 20-cv-03859, or any appeal thereof, including that
Case 1:20-cv-03859-RMB-SAK Document 19-1 Filed 06/04/20 Page 2 of 4 PageID: 277




 one or more claims of U.S. Patent Nos. 8,791,122 and 9,284,280 are not invalid and/or

 unenforceable, and/or are infringed by the generic selexipag tablet products for which VGYAAN

 seeks U.S. Food and Drug Administration approval pursuant to Abbreviated New Drug

 Application No. 214055 as if it were a named defendant. For the avoidance of doubt, Aizant

 shall not be responsible for any sanctions or damages assessed against VGYAAN for litigation

 misconduct or damages except to the extent the sanctions or damages are attributable in whole or

 in part to Aizant based on the facts and law.

        3.      VGYAAN will answer or otherwise respond to the Complaint in this Action on or

 before June 12, 2020, unless otherwise extended.

        4.      Aizant and VGYAAN stipulate that Aizant’s documents, witnesses, and

 information are in VGYAAN’s custody or control for purposes of discovery or requests for

 admission in this lawsuit, subject to Paragraph 5.

        5.      Pursuant to Paragraph 4 above, VGYAAN and Aizant agree that any discovery

 requests directed to VGYAAN will be understood and interpreted as seeking discovery from

 both VGYAAN and Aizant. VGYAAN will respond to all discovery requests for information in

 the possession, custody or control for VGYAAN and Aizant, including requests for Rule

 30(b)(1) and Rule 30(b)(6) deposition testimony. For clarity, VGYAAN will accept Fed. R. Civ.

 P. 30(b)(6) deposition notices containing topics directed to information that may be held by

 Aizant, and any witness presented in response thereto shall investigate information in the

 possession, custody, or control of Aizant as if Aizant was a defendant. Further, VGYAAN will

 certify interrogatory responses containing VGYAAN information and Aizant information.

        6.      VGYAAN and Aizant agree that, for purposes of this Action only, they will not

 contest personal jurisdiction or venue in the U.S. District Court for the District of New Jersey,




                                                 -2-
Case 1:20-cv-03859-RMB-SAK Document 19-1 Filed 06/04/20 Page 3 of 4 PageID: 278




 and, as such, will not move to dismiss the Action on the grounds that the U.S. District Court for

 the District of New Jersey lacks personal jurisdiction over VGYAAN or that venue is improper.

 VGYAAN further agrees that it will not assert any defense under Federal Rule of Civil

 Procedure 19 or otherwise assert that Aizant is a necessary party.

        7.      Aizant submits and consents to the personal jurisdiction of the District of New

 Jersey solely for purposes of enforcing this Stipulation and Order and to adjudicate or resolve

 any disputes regarding its terms, interpretation, application, or requirements.

        8.      Except as provided herein, nothing herein waives any right by VGYAAN to assert

 any defenses or objections otherwise appropriate under the Federal Rules of Civil Procedure.

        9.      The case caption should be amended to read as follows: “Actelion

 Pharmaceuticals Ltd and Nippon Shinyaku Co., Ltd., Plaintiffs, v. MSN Pharmaceuticals Inc.,

 MSN Laboratories Private Limited, Alembic Pharmaceuticals Limited, Alembic

 Pharmaceuticals, Inc., VGYAAN Pharmaceuticals LLC, Zydus Worldwide DMCC, and Zydus

 Pharmaceuticals (USA) Inc., Defendants, Civil Action No. 1:20-cv-03859 (RMB) (KMW),” as

 follows:



 ACTELION PHARMACEUTICALS LTD and
 NIPPON SHINYAKU CO., LTD.,

                        Plaintiffs,
                v.                                          Civil Action No. 1:20-cv-03859 (RMB)
                                                                           (KMW)
 MSN PHARMACEUTICALS INC., MSN
 LABORATORIES PRIVATE LIMITED,
 ALEMBIC PHARMACEUTICALS LIMITED,
 ALEMBIC PHARMACEUTICALS, INC.,
 VGYAAN PHARMACEUTICALS LLC, ZYDUS
 WORLDWIDE DMCC and ZYDUS
 PHARMACEUTICALS (USA) INC.,

                        Defendants.


                                                 -3-
Case 1:20-cv-03859-RMB-SAK Document 19-1 Filed 06/04/20 Page 4 of 4 PageID: 279




 Dated: June 4, 2020




  ROBINSON MILLER LLC                          WINDELS MARX LANE & MITTENDORF,
                                               LLP

  s/ Keith J. Miller                           s/ Anandita Vyakarnam
  Keith J. Miller                              Anandita Vyakarnam
  Ironside Newark                              One Giralda Farms
  110 Edison Place, Suite 302                  Madison, NJ 07940
  Newark, NJ 07102                             (973) 966-3200
  (973) 690-5400                               avyakarnam@windelsmarx.com
  KMiller@rwmlegal.com

                                               Attorneys for Defendants
  Attorneys for Plaintiffs                     VGYAAN Pharmaceuticals LLC
  Actelion Pharmaceuticals Ltd                 and Aizant Drug Research Solutions
  and Nippon Shinyaku Co., Ltd.                Private Limited

                                IT IS SO ORDERED this ____day of __________________, 2020.



                                                    ___________________________
                                                    The Honorable Renee Marie Bumb
                                                    United States District Judge




                                              -4-
